Citation Nr: 1313402	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  04-26 362	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hepatitis C prior to November 13, 2008.

2.  Entitlement to a total rating based for compensation purposes based on individual unemployability due to service-connected disability prior to November 13, 2008.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1971 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in October 2007, which vacated a July 2005 Board decision and remanded the issue of entitlement to a rating in excess of 10 percent for additional development.  The appeal arose from an August 2003 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the issue in February 2009 and in an April 2011 rating decision an increased 100 percent rating was granted for the Veteran's service-connected hepatitis C disability effective from November 13, 2008.  In subsequent correspondence it was asserted that a higher rating was warranted prior to November 13, 2008.  

The Board notes that the Veteran has asserted that he is unemployable as a result of his service-connected hepatitis C.  The Court has held that a claim for a total disability rating based upon individual unemployability (TDIU) is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  The Board finds the issues of entitlement to an extraschedular rating and/or a TDIU prior to November 13, 2008, are most appropriately addressed as part of the increased rating issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required on his part.


REMAND

Although this case has been previously remanded for additional development, the Board finds that in light of the receipt of a recent statement from the Veteran's attorney, further development is required for an adequate determination.  In a January 2013 statement in support of the appeal, the Veteran's attorney asserted that the record showed the Veteran's employment at the Louis Stokes VA Medical Center was terminated in July 2008 and requested that employment records pertinent to how his disability affected his employment be obtained.  It was further asserted that the available record showed he complained of being weak and fatiguing easily upon VA examination in February 2000 and that upon VA examination in May 2003 he complained of malaise, lack of energy, decreased appetite, and abdominal pain.  It is maintained that the Veteran met the criteria for a 30 percent rating under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7345, effective prior to July 2, 2001, and a 20 percent rating under the current criteria.  

The Board notes that the Court's October 2007 memorandum decision, in pertinent part, found the July 2003 VA examination was inadequate for rating purposes.  It was noted that an additional examination to address the duration of the Veteran's symptoms due to his service-connected hepatitis C and whether they were incapacitating was required.  Although a June 2009 VA examination found his current symptoms were moderate to severe, no opinion as to the duration of his symptoms was provided.  It is significant to note that records show the Veteran underwent gastrectomy secondary to ulcers and stomach resection in 1994 and that upon VA examination in December 1993 he reported surgery in April 1993 for treatment of a perforated peptic ulcer with peritonitis and pancreatitis.  He also reported a 27 pound weight loss since April 1993 and complained of lack of energy, diarrhea, and associated nausea.  As service connection is not established for post gastrectomy syndrome or ulcers and a VA opinion was not provided which specifically addressed the duration of the Veteran's hepatitic C symptoms, the Board finds that an additional VA medical opinion is required for an adequate determination.

The Board also notes that the Veteran's initial service connection claim for hepatitis C was received on May 25, 2001, and that regulations establishing rating criteria for hepatitis C were revised effective July 2, 2001.  See 66 Fed. Reg. 29488 (May 31, 2001).  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised amended version may only be applied as of its effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000). 

The rating criteria, prior to July 2, 2001, for infectious hepatitis provided ratings for healed, nonsymptomatic hepatitis (0 percent); for hepatitis with demonstrable liver damage with mild gastrointestinal disturbance (10 percent); for minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance necessitating dietary restriction or other therapeutic measures (30 percent); moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression (60 percent); and for marked liver damage manifested by liver function test and marked gastrointestinal symptoms, or with episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy (100 percent).  38 C.F.R. § 4.114 , Diagnostic Code 7345 (prior to July 2, 2001). 

The revised rating criteria for hepatitis C under the new Diagnostic Code 7354 provide ratings for nonsymptomatic hepatitis C (0 percent); for serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period (10 percent); for symptoms including daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period (20 percent); for symptoms including daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms described above) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period (40 percent); for symptoms including daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms described above) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly (60 percent); and for near-constant debilitating symptoms (such as the symptoms described above) (100 percent).  38 C.F.R. § 4.114 , Diagnostic Code 7345 (from July 2, 2001). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Appropriate efforts must be taken to obtain any pertinent records related to the Veteran's employment at the Louis Stokes VA Medical Center prior to termination in July 2008, to include such records that show how his service-connected hepatitis C disability affected his employment.  As many attempts as necessary to obtain these records must be taken, unless further efforts would be futile.

2.  Following completion of the above, obtain a VA medical opinion, to include any necessary examinations or tests, as to the duration of the Veteran's symptoms due to his service-connected hepatitis C during the period from May 25, 2001, to November 12, 2008, and whether they were incapacitating, demonstrated a marked interference with employment, or demonstrated an inability to secure or follow a substantially gainful occupation.  

The examiner is requested to identify all manifest symptoms due to hepatitis C during this period and to distinguish any symptoms otherwise manifest as result of the Veteran's nonservice-connected residuals of gastrectomy secondary to ulcers and stomach resection in 1994 and surgery for a perforated peptic ulcer with peritonitis and pancreatitis in April 1993.

Opinions should be provided based on any examination findings; the credible lay evidence of prior symptom manifestation and treatment; a review of the medical evidence of record; and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all evidence of record.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

